Citation Nr: 0933129	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated 30 
percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1971.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an  April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Wichita, Kansas.  In the April 2006 decision, the RO 
granted service connection for PTSD, with a 30 percent 
disability rating assigned effective October 20, 2005.  The 
Veteran has appealed; he seeks a higher initial evaluation 
for his service-connected PTSD.  

Matters not on appeal

In its April 2006 rating decision, the RO also granted 
service connection for a left ankle disability, with a 
noncompensable disability rating assigned effective October 
20, 2005; and denied service connection for diabetes mellitus 
type II and for a right ankle condition.  The Veteran has not 
appealed those decisions.  Therefore, those issues are not in 
appellate status.  They will be discussed no further herein.

Matter referred to the RO   

In a November 2008 brief, the Veteran's representative raised 
a claim of entitlement to total disability due to individual 
unemployability (TDIU).  This issue has not been previously 
developed by the RO.  Therefore, the issue is referred to the 
RO for such additional action as may be appropriate.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
sleep disorder, reoccurring nightmares, auditory and visual 
hallucinations, delusional thoughts of guilt, avoidance 
syndrome, hyperarousal syndrome, near-continuous panic 
attacks, inability to concentrate, major depression with 
psychotic features, social isolation, difficulty in adapting 
to stressful circumstances, including work, and suicidal and 
homicidal ideation.  There is no evidence of gross impairment 
in thought processes and communication; persistent danger of 
hurting oneself or others; persistent delusions or 
hallucinations; grossly inappropriate behavior; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation as to time and place, or significant memory 
loss.  

2.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 
percent for the Veteran's PTSD have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial rating for PTSD.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Veteran 
was informed of the VCAA in a letter from the RO dated in 
December 2005.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA. 

The letter further emphasized: "If the is evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original]

The letter also requested the Veteran to send any evidence in 
his possession that pertains to his claim.  This request 
complies with the "give us everything you've got" requirement 
formerly contained in 38 C.F.R. § 3.159(b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran has been provided specific notice of the Dingess 
decision in March 2006  and April 2006 letters, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

However, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) [holding, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Veteran's representative has not alleged that he Veteran 
has received inadequate VCAA notice.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims being decided on appeal, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the VA has 
obtained the Veteran's service treatment records, service 
personnel records, and VA treatment records. 

The Veteran was accorded a VA PTSD examination in March 2006 
in connection with his claim of entitlement to service 
connection for PTSD, and in July 2008 in connection with his 
claim for an increased disability rating.  The reports of 
these examinations reflect that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate mental examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise.
  
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been represented by a service 
organization which has presented argument on his behalf as 
recently as November 2008.    

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321,  4.1 
(2008).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2008).

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case which is PTSD.

In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 9411.




Specific schedular criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 read as follows:

A 30 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more 
than once a week); difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and an inability to establish and 
maintain effective relationships.

The highest available rating, 100 
percent, is warranted if the disorder is 
manifested by total occupational and 
social impairment due to such symptoms as 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
oneself or others; an intermittent 
inability to perform the activities of 
daily living (including maintenance of 
minimal personal hygiene); disorientation 
to time or place; and memory loss for 
names of close relatives, one's own 
occupation, or one's own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

Global Assessment of Functioning (GAF)

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing in school).  A 
GAF score of 41 to 50 is indicative of "serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  A GAF score of 51 to 60 is indicative of 
"moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers)."  

Analysis

The Veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.  For the reasons 
expressed immediately below, the Board finds that the 
Veteran's symptoms more approximately warrant the assignment 
of a 70 percent rating under Diagnostic Code 9411.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
PTSD, the Veteran's psychiatric symptomatology includes 
severe recurrent major depressive disorder with psychotic 
features, and panic disorder with agoraphobia, both described 
by the July 2008 VA examiner as secondary to PTSD.  The 
examiner in July 2008 also noted that the Veteran had 
attention disturbance (easily distracted and short attention 
span).

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any distinction between the 
Veteran's service-connected PTSD and the Veteran's 
depression, panic disorder, and attention deficit.  Moreover, 
the VA examiner in July 2008 specifically indicated that 
depressive disorder and panic disorder are related to and 
secondary to the Veteran's PTSD symptoms and that that the 
Veteran's difficulty concentrating was part of a series of 
PTSD symptoms.  

The Board will therefore treat all of the Veteran's 
psychiatric symptomatology as attributed to his service-
connected PTSD.

Schedular rating

For the reasons expressed immediately below, the Board finds 
that the Veteran's symptoms more approximately warrant the 
assignment of a 70 percent disability rating under Diagnostic 
Code 9411.  

With respect to the criteria for a higher 70 percent rating, 
the Board looks for symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

The record shows that the Veteran experiences both suicidal 
and homicidal ideation.  An August 2008 letter from the 
Director of the VA PTSD Clinical Team, Dr. T.R., noted that 
the Veteran has trouble with suicidal and homicidal thoughts 
when angry and that he continues to think about killing those 
he is angry with from the past as well as people who now 
"get in his face".  The Veteran reported to the VA examiner 
in July 2008 that he would drive to a lake and take a loaded 
shotgun with him in case he decided to commit suicide; the 
last time this occurred was in March 2008.  

The recent reports of homicidal and suicidal thoughts are 
consistent with earlier reports in the record.  During a VA 
examination in March 2006, the Veteran reported that he had 
been feeling suicidal.  He also reported recurrent thoughts 
of death and suicidal ideation in his initial evaluation with 
his treating VA psychiatrist, Dr. C.P., in December 2005.  At 
his initial VA intake assessment in October 2005, the Veteran 
reported frequent suicidal thoughts off and on for 40 years.  
He stated that he had a plan to shoot himself.  

This evidence indicates suicidal ideation, which as indicated 
above is pone of the criteria for the assignment of a 70 
percent disability rating.  However, the record demonstrates 
no attempts to commit suicide or homicide, and no events of 
violence, such as would indicate that the Veteran poses a 
persistent danger of hurting himself or others, one of the 
criteria for a 100 percent disability rating.   

As concerns panic attacks, in September 2008, Dr. C.P. noted 
that the Veteran experiences ongoing, intense, fear of the 
world in general and people in general. He noted that the 
Veteran avoids groups of people because he feels closed in 
and panicky. In July 2008, the Veteran reported having panic 
attacks 4-5 times each year, the last one a month earlier.  
The examiner diagnosed the Veteran as having panic disorder 
with agoraphobia.  

Accordingly, near-continuous panic attacks affecting the 
Veteran's ability to function independently, appropriately, 
and effectively have been demonstrated.  

The Veteran also experiences significant depression.  The 
record shows that he experienced depressive symptoms for many 
years.  In her initial evaluation of the Veteran during 
December 2005, Dr. C.P. diagnosed the Veteran as having major 
depression with psychotic features.  In September 2008 she 
repeated this diagnosis.
The VA examiner in March 2006 observed that the Veteran's 
mood and affect were congruent with depression, and he also 
diagnosed the Veteran with major depression [with social 
isolation] in addition to PTSD.  In July 2008, the VA 
examiner diagnosed the Veteran with severe recurrent major 
depressive disorder with psychotic features.  He noted the 
loss of the Veteran's job, separation from his wife, and 
stated that his avoidance symptoms including restricted range 
of affect, markedly diminished interest in activities, and 
feeling of detachment from others has led to social 
isolations.  In August 2008, Dr. T.R. noted that the Veteran 
was severely depressed and anxious.  

Therefore, near-continuous depression affecting the ability 
to function independently, appropriately, and effectively has 
been demonstrated as meeting another criterion for a 70 
percent disability rating.     

In July 2008, the examiner noted that the Veteran suffers 
from audio and visual hallucinations and persistent delusions 
of guilt.  In September 2008, Dr. C.P. noted that his sense 
of responsibility is excessive and can cause him multiple 
difficulties.  In December 2005, she noted that the Veteran 
has feelings of worthlessness and inappropriate guilt nearly 
every day.  

In December 2005 Dr. C.P. noted that the Veteran reported 
irritability and temper outbursts.  The examiner in July 2008 
also noted that the Veteran reported irritability and 
outbursts of anger.  While the record confirms that the 
Veteran has a serious problem with irritability, this has not 
led to unprovoked assaultiveness, but has been reflected in a 
low frustration level and saying inappropriate things to 
other people, and has also led to serious problems with his 
work and social relationships, including his marriage.      

It is also appears that the Veteran's service-connected PTSD 
has led to recent difficulty in adapting to a more stressful 
work environment.  In 2005, the Veteran retired after 30 
years as a truck driver.  He had obtained an Associates 
Degree and started working as a substitute teacher.  The 
record shows that during 2007 he lost that job because he had 
become unable to cope with its demands.  An August 2008 
letter from his supervisor noted that the reason for the 
termination was "challenges between him and the students 
began to occur more often and it was not a successful 
position for [the Veteran] or the students."  In September 
2008, Dr. C.P. attributed the Veteran's termination to 
difficulties with his irritability and his excessive 
expectations of the students.  The examiner in July 2008 also 
attributed the termination to low frustration tolerance and 
irritability.  

The Board finds that the evidence demonstrates that the 
Veteran has difficulty in adapting to stressful 
circumstances, including work or a work-like setting.     

With respect to difficulty in establishing effective 
relationships, the evidence shows that the Veteran is 
recently separated and living alone, and that he has become 
increasingly isolated.  During the August 2008 examination, 
the Veteran reported that he moved out of the home during 
July 2008 due to his problems controlling his anger toward 
his neighbors and he separated from his wife due to his low 
frustration tolerance.   He reported having two friends, but 
has only occasional contact with them.  The July 2008 
examiner noted that the Veteran's avoidance symptoms such as 
restricted range of affect, markedly diminished in 
activities, and feeling of detachment from others has led to 
social isolation.  

The record does not show that the Veteran's PTSD 
symptomatology includes obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; spatial disorientation; or 
neglect of personal appearance and hygiene.  However, the 
Board has identified several aspects of the Veteran's 
service-connected PTSD which are of such severity that the 
criteria for a higher 70 percent rating have been 
approximated.  

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  As has been discussed to some extent above, 
there is no evidence of gross impairment in thought processes 
and communication; persistent danger of hurting oneself or 
others; grossly inappropriate behavior; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time and place, or significant memory 
loss.  


In December 2005, the Veteran described the hallucinations 
which were about a young male who is always armed and dressed 
in fatigues.  The Veteran feels protected and guarded by this 
vision.  He also reported "ghosts come to you."  
The Veteran denied other forms of hallucinations, 
suspiciousness, or paranoia.  Persistent hallucinations and 
delusional thinking are elements of a 100 percent disability 
rating.  However, the remainder of the criteria for the 
assignment of a 
100 percent schedular rating for PTSD have not been met.           

The most recent VA examiner in July 2008 assigned a GAF score 
of 40.  In March 2006, the VA examiner assigned a GAF score 
of 50.  On December 19, 2005, Dr. C.P. in her first 
evaluation of the Veteran assigned a GAF score of 50, 
indicating that the highest in the past year was 50.  On 
December 5, 2005, Dr. T.R. assigned a GAF score of 42 
indicating that in the last year the GAF score had been 40. 
Such scores, although indicative of severe psychiatric 
symptomatology, are not consistent with the assignment of a 
100 percent rating but rather are congruent with the 
symptomatology required for a 70 percent rating [e.g., 
suicidal ideation, defiant at home].

Accordingly, a review of the evidence indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 70 percent evaluation.  

Fenderson consideration

The Veteran's 30 percent disability rating for PTSD has been 
assigned as of the date of service connection, October 20, 
2005.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the competent medical evidence shows 
that throughout the appeal period, the Veteran's PTSD 
symptoms have resulted in significant social and industrial 
impairment.  The Board finds that its award of a 70 percent 
disability rating may be made effective as of the date of 
service connection, October 20, 2005.
 
Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating. First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran has not required hospitalization as a result of 
his PTSD symptomatology. 

In a November 2007 appeal brief, the Veteran's representative 
contended that the Veteran had total employment impairment, 
which alone should justify a total disability rating, whether 
schedular or extra-schedular.  

As was noted above, the record demonstrates that the Veteran 
had a 30 year career as a truck driver.  After began to work 
as a substitute teacher, he was unable to properly adjust to 
the demands and stress of working with students, due 
primarily to his PTSD symptoms of low frustration and 
irritability.  He was terminated from the position in 
November 2007.  In her September 2008 letter, Dr. C.P. noted 
that the Veteran's inability to adapt has caused him multiple 
problems in his employment.  As discussed above, the Board 
has taken this into consideration in assigning a 70 percent 
rating.  
     
Although not discounting the severity of the Veteran's 
disability, there is no evidence that the Veteran is 
occupationally impaired because of PTSD beyond the level 
contemplated in the assigned 70 percent disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  It appears that his 
PTSD symptomatology prevents him from working in a substitute 
teaching position because of factors such as a low 
frustration threshold.  However, the fact that he worked for 
30 years as a truck driver, an occupation which involves far 
less interaction with others, is indicative that he could 
function in less stressful environments. 
 
Further, the record does not demonstrate any unusual clinical 
aspect to the Veteran's PTSD, or any other reason why an 
extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
assigned for service-connected PTSD, effective October 20, 
2005.  To that extent, the appeal is allowed.   


ORDER

Entitlement to an increased disability rating of 70 percent 
for PTSD is granted, effective October 20, 2005, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


